Opinion by
Will-son, J.
§ 192. Judgment by default; special damages not recoverable unless, etc. Appellees recovered judgment by default against appellant for $500, damages for failure to transmit and deliver a telegram for them to one House. Held: The damages claimed are special, such as would •not naturally and proximately result from a breach of the contract — not such as would reasonably be in the contemplation of appellant. To entitle appellees to a judgment for such damages, it devolved upon them to both allege and prove that, at the time of delivering the telegram to be transmitted, appellant had knowledge that a failure to transmit and deliver the same might result in causing such special damages to appellees. [Tel. Co. v. McKinney, 2 App. C. C., §§ 645, 646.] It is not so alleged in the petition, and the judgment is therefore erroneous.
Reversed and remanded.